Adams, Judge,
delivered the opinion of the court.
The defendant was indicted and convicted for selling intoxicating liquors as a dram-shop keeper without a license from the County Court. The place of sale was in the town of Clinton, Henry county, and the defendant set up as a bar to the indictment a license which had been issued to him by the town authorities. There is nothing in the charter of the town which excludes the right of the County Court to demand license. In such case the defendant is not protected by the town license, but must also take out a license from the County Court. This is the-settled law of this State. (See Harrison v. The State, 9 Mo. 526; Austin v. The State, 10 Mo. 595.)
Judgment affirmed.
The other judges concur.